Citation Nr: 0523966	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for musculoskeletal 
tension headaches.

3.  Entitlement to service connection for a disorder of the 
right hand, characterized as numbness, ulnar nerve.

(Issues of entitlement to service connection for a right 
shoulder disability will be addressed in a separate decision 
and the issue of entitlement to specially adapted housing or 
a special home adaptation grant will be addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1993 RO rating decision 
which denied service connection for a cervical spine 
disability.  The veteran submitted a notice of disagreement 
in November 1994.  A statement of the case was issued in June 
1995 and a substantive appeal was received in July 1995.  
This appeal also arises from an August 1998 rating decision 
in which the RO denied service connection for musculoskeletal 
tension headaches and for a right hand disability.  The 
veteran submitted a notice of disagreement in October 1998.  
He was issued a statement of the case in January 1999 and in 
April 1999, he submitted a substantive appeal.

In a May 2000 decision, the Board denied service connection 
for a cervical spine disability, headaches, and a right hand 
disability.  The veteran appealed the Board's denial of those 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2001, the Court vacated the 
Board's May 2000 decision, and remanded the case to the Board 
to readjudicate with consideration of the Veteran's Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

In a May 2001 letter, the Board offered the veteran an 
opportunity to submit additional evidence and argument in 
support of his claims on appeal.  In a September 2001 
decision, the Board denied service connection for a cervical 
spine disability, headaches, and a right hand disability.  In 
April 2003, the Court vacated the Board's September 2001 
decision, and remanded the case for the Board to address 
whether VA had satisfied notification provisions of the VCAA.

In February 2004, the Board remanded the appeal to the RO for 
compliance under the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

A cervical spine disability, musculoskeletal tension 
headaches, and a right hand disability, characterized as 
numbness of the ulnar nerve, are not related to either 
military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military service and is not due to or a 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  Musculoskeletal tension headaches were not incurred in or 
aggravated by the veteran's active service are not due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

3.  A disorder of the right hand, characterized as numbness 
of the ulnar nerve, was not incurred in or aggravated by the 
veteran's active service and such disorder is not due to or 
the result of a service-connected disability. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of rating decisions dated in August 1994, June 1995, 
April 1996, and August 1998, statements of the case (SOC) 
dated in June 1995 and January 1999, and supplemental 
statements of the case dated in February 1997, August 1998, 
and August 1999, and February 2005 that discussed the 
pertinent evidence, and the laws and regulations related to 
claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the appeal rating decisions 
were dated prior to the November 2000 effective date of the 
VCAA.  In March 2004, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
notice, the RO issued a February 2005 supplemental statement 
of the case.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

A review of service medical records makes no reference to 
either a neck disorder, headaches, or a right hand 
disability.  Difficulties with low back pain were noted. 
However, no reference to the neck or cervical spine is 
indicated within these reports.  Treatment for a ganglion on 
the right wrist in December 1967 is indicated. However, this 
difficulty was treated without residuals.

On separation examinations in May 1966 and April 1969, the 
veteran's musculoskeletal and vascular systems were normal.  
There were no complaints referable to a neck disorder, 
headaches, or a right hand disability.  The veteran was 
discharged from active service in June 1969.

In July 1969, the veteran filed a claim for VA compensation.  
Significantly, at that time, he made no reference to a neck 
disability, headaches, or a right hand disorder.  At a VA 
examination held in February 1970, the veteran once again 
made no reference to these disorders.  On physical 
examination, no reference was made to these disabilities 
other than a reference to an asymptomatic ganglion cyst.  

In a February 1970 rating determination, service connection 
was granted for a lumbosacral strain, an asymptomatic 
ganglion on the right wrist, and a postoperative scar on the 
neck due to the excision of a cyst.  The ganglion on the 
right wrist and the scar on the neck were found to be 
noncompensable.

In numerous statements to the VA during the 1970's, the 
veteran made no reference to a neck disability, tension 
headaches, or a right hand disorder.  VA outpatient treatment 
records dated in August 1975 showed that the veteran was 
treated for various problems, including a headache and having 
hurt his right arm the prior week.  X-ray studies revealed no 
fracture of the right arm.

On VA examination in November 1976, symptoms involving the 
head, gastrointestinal system, and musculoskeletal system 
were denied by the veteran. There were no pertinent 
impressions.  At the time of VA psychiatric examination dated 
in March 1977, the veteran reported that a low back problem 
began in 1967 when a truck tire and wheel fell from a storage 
area and hit him on the back.  The examiner observed that it 
had been previously noted that there had been no trauma 
associated with the lumbosacral strain.

In an examination held in March 1977, the veteran failed to 
note a neck disorder, headaches, or a right hand disability.  
Physical examination of the neck at that time was normal.  
Neurologic evaluation was also normal.

VA outpatient treatment records dated in July 1978 show that 
the veteran had complaints of vomiting before and after 
breakfast and lunch, but not at dinnertime for the preceding 
3 weeks.  He was also having headaches.  Later that month, an 
upper gastrointestinal series revealed a small sliding hernia 
with regurgitation.  It was noted that the veteran's 
headaches continued.

During the VA examination of February 1979, the veteran 
complained of spasm in the center of his back that ran up to 
his neck.  There was no diagnosis pertinent to a cervical 
spine disability.  On VA examination in February 1982, the 
veteran complained of headaches of a two to three day 
duration.  He reported nausea and vomiting every morning.  
Low back pain was recorded.  Treatment records show that 
medication was prescribed for headaches.  The impressions 
were alcohol abuse and low back strain.  In March 1982, it 
was noted that the veteran continued to have severe 
headaches.

A private X-ray of the cervical spine dated in May 1992 
showed arthritis at C3-4.  Private medical records dated in 
January 1993 included a magnetic resonance imaging (MRI) 
report that revealed degenerative changes, spinal cord 
compression, and disc intensity at C6-7.

VA outpatient treatment records dated in March 1993 show that 
the veteran complained of his neck still bothering him.  
Objective examination revealed some limitation of motion of 
the cervical spine.  An April 1993 myelogram demonstrated 
posterior disc protrusion of C4-5, a large posterolateral 
disc herniation of C5-6, and degenerative joint hypertrophy 
at C5-6 and C6-7.  In June 1993, the veteran reported that 
the neck pain radiated to the right arm.

VA outpatient treatment records dated in January 1994 show 
that the veteran complained of neck pain/numbness with right 
upper extremity paresthesia all the way to the fingers 
(digits 2-4).  In a May 1994 examination report of the 
veteran's spine, the examiner stated that the examination was 
"entirely inconsistent."  It was indicated that the veteran 
walked with no list of head or trunk.  When asked to walk, he 
walked with a hesitant gait which, when pressed, [his gait] 
became normal.  

An MRI dated in March 1994 revealed a right herniated disc at 
the C6 and 7 level and spondylosis causing other less severe 
compression.  Clinical records dated in that month indicate 
that the veteran reported cervical spine pain with radiation 
to the right hand of about 3 years' duration.

The veteran was hospitalized at a VA facility in October 1994 
for a history of cervical pain.  It was noted that there was 
no past surgical history pertinent to the cervical spine.  A 
C5-6 anterior cervical disentomb was accomplished.  The final 
diagnoses were radiculopathy of the cervical spine, 
spondylosis at C5 and C6 with C6 nerve root compression, and 
history of peptic ulcer disease.  VA outpatient treatment 
records dated in November 1994 indicated that the veteran 
complained of headaches since his cervical spine surgery.

VA outpatient treatment records dated in June 1995 show that 
the veteran complained of right shoulder pain.  He gave a 
history that he injured his right shoulder while exercising 
about 2 weeks before.

On his July 1995 substantive appeal, the veteran appears to 
indicate that he injured his neck at the same time he injured 
his lower back during his active service.  X-ray studies of 
the veteran's neck in January 1996 noted an anterior cervical 
fusion at C5-C6; an anterior plate with two screws, each at 
C5 and C6; a single screw within the anterior fused plate; 
and a tender osteophytes at C3-C4 and C6-C7, with a thinning 
of the C6 disc space.

Private medical records dated in July 1995 show that the 
veteran reported injuring his right shoulder in 1967 when he 
was on an exercise machine.  The veteran also reported that 
he injured his neck and his back when he fell out of a truck 
while in service.  In November 1995, he reported having 
several headaches a week.  The veteran underwent closed 
manipulation of the right shoulder under general anesthesia 
and manipulation of the right index finger in November 1995.

In January 1996, the veteran complained of right shoulder 
pain and numbness in his index and middle fingers during VA 
treatment.  The diagnoses included myofascitis on the right 
secondary to neck problems, improved impingement syndrome on 
the right, improved tendonitis on the right, improved 
bursitis on the right, type II-III acromion, a possible 
chronic, frozen right shoulder and bilateral index pain.

At a hearing held before a hearing officer at the RO in 
August 1996, the veteran noted stiffness in his neck.  The 
veteran's spouse testified that the veteran began having 
headaches following his surgery.  When specifically asked 
when was the first time he went to VA for his cervical spine 
condition, the veteran did not indicate, noting that his back 
disability was treated "all as one."

The veteran was afforded a VA examination in December 1996.  
By history, it was noted that the veteran had 2 ruptured 
discs in his neck in the 1980's, for which he was given nerve 
blocks.  He related that he was beginning to get "paralysis" 
in the upper extremities.  He had headaches in November 1994 
that occurred after neck surgery in October 1994.  Moving his 
neck reportedly caused a shooting pain up the back of his 
head.  The diagnoses were status post disc disease of the 
neck with degenerative changes; headaches, which the patient 
related post surgically; and history of adverse events post 
cervical disc surgery, unclear of relationship between 
symptoms and surgery.

Following neurological examination by VA in December 1996, 
the pertinent diagnosis was headaches, apparently associated 
with prior neck surgery.

In a September 1997 VA examination report, it was noted that 
headaches were only mentioned sporadically within his medical 
reports.  It was indicated that each time it was noted it was 
cited as being in conjunction with neck pain.  It was 
reported that the veteran's headaches began after his 
cervical fusion.  The veteran reported that rotating his head 
and neck caused headaches.  After an evaluation of the 
veteran, the examiner stated that the veteran's cervical 
condition was not related to his low back condition, but was 
related to his headaches.  In the opinion of the examiner, 
the veteran's headaches were not related or exacerbated by 
any inservice injury or illness.

In a June 1998 VA evaluation of the veteran's back and neck, 
the veteran alleged that he sustained injuries to his 
cervical area and low back area at the same time in 1969 when 
he was knocked off a truck while on active duty.  The veteran 
contended that both areas had continued to bother him.  The 
examiner noted that going through the record he was unable to 
find mention of a cervical area until more recently.  The 
veteran was diagnosed with numbness involving the ulnar nerve 
of the right hand, cause undetermined.  The examiner was 
unable to explain this numbness based on the examination.  
Regarding the veteran's neck disability, the examiner stated 
that he was of the opinion that the veteran's degenerative 
disc disease in the cervical spine was not caused by the 
degenerative disc disease in the lumbar spine.  The examiner 
noted the veteran's allegation that both his neck and back 
were injured in the same accident in 1969.  The examiner, 
however, stated that he could not verify this fact going 
through the veteran's chart.

At the hearing before the undersigned in December 1999, the 
veteran testified that he had headaches related to his 
cervical spine condition.  The veteran indicated that his 
physicians had noted that his headaches were the result of 
his cervical spine disability.  The veteran also contended 
that the numbness in his right hand was related to his 
cervical spine disorder.

Written arguments by the veteran's representative in 2004 and 
2005 are to the effect that service connection is warranted 
for a cervical spine disability, musculoskeletal tension 
headaches, and for a right hand disability.

III.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

A.  Service connection for a cervical spine disability

The veteran's primary contention is that he developed a neck 
injury during his active service.  Based on the veteran's 
testimony, the service medical records, the outpatient 
treatment records immediately following his discharge from 
active service, the VA examinations immediately following his 
discharge from active service, and the VA examination cited 
above, the Board must find that the preponderance of the 
evidence is against the veteran's claim that he has a current 
cervical spine disability as residuals of a neck injury 
during his active service.  The medical evidence of record, 
rather than supporting the veteran's case, supports its 
denial.  In a series of evaluations both during his active 
service and in the immediate years following his discharge 
from active service, the veteran did not complain of having 
any neck problems.  Service medical records were negative for 
a diagnosed neck disability.  On separation examinations, it 
was reported that he had a normal musculoskeletal system.  
Additionally, postservice medical records fail to show a 
diagnosis of a neck disorder until many years after the 
veteran's discharge from active service.  Although the 
veteran suggested that his treatment for the low back also 
included the upper back/neck over the years, the medical 
records are specific in identifying the lumbar segment of the 
spine as the segment being evaluated at various times.  
Therefore, the Board is not persuaded by this argument.

Regarding the veteran's testimony as to the matter of an in-
service neck injury, the Board must find that his contentions 
are entitled to very limited probative value.  That is, the 
Board believes that the contemporaneous medical evidence, 
compiled immediately following the veteran's discharge from 
active service and during the veteran's service, are entitled 
to more probative weight than the veteran's current 
contention, many years after service, that he injured his 
neck during service and that he now has a current cervical 
spine disability as a result.  The medical evidence of 
record, without exception, fails to support this claim.

Within the VA examination report of June 1998, the VA 
examiner noted that in going through the records he could not 
find mention of the cervical spine disability until many 
years following the veteran's discharge from active service.  
The Board has undergone a similar review of the veteran's 
case and must make a similar determination.  That is, no 
medical or contemporaneous evidence supports the veteran's 
contention that he injured his neck during his active 
service.  The veteran's own statements, made immediately 
following his discharge from active service also fails to 
show that he had a cervical spine disability.  Further, the 
Board finds that the June 1998 medical opinion indicating no 
relationship between the veteran's current neck disability 
and service or to his service-connected low back disability 
is entitled to great probative weight.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (only independent 
medical evidence may be considered to support Board findings; 
the Board is not free to substitute its own judgment for that 
of such an expert).

In this case, the question of whether the veteran's neck 
disability is related to his active service is not in 
relative equipoise.  The competent medical evidence, 
including, but not limited to, the veteran's service medical 
records, VA examination reports, and outpatient treatment 
reports immediately following the veteran's discharge from 
active service, do not support the veteran's case.  
Accordingly, this claim must be denied.

The veteran's contention that he has suffered from a chronic 
neck disability since his discharge from active service is 
found to be not credible.  This is particularly true in light 
of the veteran's own failure to mention a neck disorder in 
numerous evaluations held following his discharge from active 
service - until many years after service.  The Board notes 
that the "chronicity" provisions of 38 C.F.R. § 3.303(b) are 
applicable in claims for service connection where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be awarded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or 
during any applicable presumption period, if "continuity" is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  In this case, the 
aforementioned provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for a grant of service connection because 
there is no showing of a cervical spine disability during 
service.

The veteran has not provided any medical evidence to support 
his assertion that his current cervical spine disability is 
related to service or to a service-connected disability.  The 
Board notes that the veteran is not competent to offer 
opinions regarding medical diagnosis or causation.  As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection for a cervical spine disability; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Service connection for musculoskeletal tension headaches 
and a right hand disability

The veteran has contended that his headaches and right hand 
numbness are the result of his neck disorder.  A disability 
that is proximately due to or the result of a "service- 
connected" disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  However, in this case, as the veteran's 
cervical spine disability has not been found to be related to 
service, the veteran's contention that he should be service 
connected for his headaches and right hand disorder due to 
the nonservice-connected cervical (neck) disability must 
fail.  The veteran is service-connected for PTSD, lumbosacral 
strain with degenerative joint disease, right wrist ganglion 
and a neck cyst.  The veteran does not contend and the 
medical evidence of record does not show a link between the 
veteran's musculoskeletal tension headaches and right hand 
disability to any of his service-connected disabilities.

The Board will proceed to determine whether direct service 
connection is warranted for musculoskeletal tension headaches 
and for a right hand disorder, manifested by numbness of the 
ulnar nerve.  The Board observes that the veteran's service 
medical records are negative for any complaints or diagnosis 
of a headache disorder or of a right hand disorder.  
Additionally, there is no competent medical evidence of 
record which links a headache disorder or a right hand 
disorder to service.  In fact, the evidence suggests just the 
opposite.  In September 1997, a VA examiner offered an 
opinion that the veteran's headaches were not related or 
exacerbated by any inservice injury or illness.  This opinion 
is uncontradicted in the record and is probative in 
adjudicating the claim of service connection for 
musculoskeletal headaches.  In this regard, the examiner 
noted the veteran's records and provided rationale for the 
opinion as why the veteran's headaches were not related to 
service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  
Likewise, there is no competent medical evidence showing that 
the veteran currently has a right hand disability which is 
related to service.

The veteran has not provided any medical evidence to support 
his assertion that he currently has musculoskeletal tension 
headaches and a right hand disability which was due to 
service or due to a service-connected disability.  His 
assertion alone cannot be considered competent medical 
evidence.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for 
service connection for musculoskeletal tension headaches and 
for a right hand disability, characterized as numbness of the 
ulnar nerve; the benefit-of-the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for musculoskeletal tension headaches is 
denied.

Service connection for a right hand disorder, characterized 
as numbness of the ulnar nerve, is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


